DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIN et al [US 2017/0229674].
With respect to claim 6, JIN et al (figs. 1-4) disclose an organic light emitting diode (OLED) device, comprising: 
a substrate (11) (pp [0032]), a display region (B1, region where an organic light emitting layer 12 disposed on the substrate) (pp [0033], [0066]) on a first surface of the substrate, a non-display region (B2) (fig. 4A, pp [0066]) located at two sides of the display region, and an encapsulation structure (13) (pp [0033]) covering the display region and the non-display region; 
wherein the non-display region is composed of a flexible substrate (11) (pp [0032]) that is bendable, the flexible substrate is curved toward a second surface of the substrate, the second surface is opposite to the first surface and is located on the a back of the first surface (figs. 1C-1D); 
wherein the non-display region is provided with at least one groove structure (14) (pp [0035]) at an edge adjacent to the display region, the groove structure extends along a first direction which is parallel to a boundary line between the display region and the non-display region; 
wherein the encapsulation structure comprises inorganic film (133) (pp [0053]) covering the display region, the non-display region, and the groove structure.

With respect to claim 12, JIN et al (figs. 1-4) disclose a method of fabricating an organic light emitting diode (OLED) device, comprising the steps of: 
providing a substrate (11) (pp [0032]); 

forming a non-display region (B2) (fig. 4A, pp [0066]) at two sides of the display region, wherein the non-display region is composed of a flexible substrate that is bendable, the flexible substrate is curved toward a second surface of the substrate, the second surface is opposite to the first surface and is located on a back of the first surface; wherein the non-display region is provided with at least one groove structure (14) (pp [0035]) at an edge adjacent to the display region, the groove structure extends along a first direction which is parallel to a boundary line between the display region and the non-display region; 
forming an encapsulation structure (13) (pp [0033]) covering the display region and the non-display region, the encapsulation structure comprises inorganic film (133) (pp [0053]) covering the display region, the non-display region, and the groove structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al [US 2017/0229674].
JIN et al (figs. 1B and 4A) disclose a cross section of the groove structure (14) (pp [0035]) along the second direction is a positive trapezoid, and the second direction is parallel to a direction in which the substrate is located and perpendicular to the first direction; wherein, the trapezoid is an isosceles trapezoid, and a symmetry axis of the trapezoid is located at the boundary line between the display region and the non-display region. 
JIN et al do not mention wherein a depth of the groove structure is less than or equal to two-thirds of a thickness of the non-display region.  However, JIN et al disclose the depth of the groove structure (14) (pp [0047]).  However, the depth of the groove structure range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JIN et al [US 2017/0229674] in view of Namkung et al [US 2016/0329520].
JIN et al disclose the encapsulation structure (13) comprising the inorganic thin film but do not mention the material of the inorganic thin film is any one of silicon nitride, silicon oxynitride, silicon carbonitride, silicon oxide and aluminum oxide. However, Namkung et al disclose that these materials, silicon nitride, silicon oxynitride, silicon .

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 7, 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOAI V PHAM/Primary Examiner, Art Unit 2892